                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

EDNA VANBAULEN, ET AL.                            §
                                                  §   Civil Action No. 4:19-CV-606
v.                                                §   (Judge Jordan/Judge Nowak)
                                                  §
WELLS FARGO FINANCIAL TEXAS,                      §
INC.                                              §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 13, 2020, the report of the Magistrate Judge (Dkt. #35) was entered containing proposed

findings of fact and recommendations that Defendant Wells Fargo USA Holdings, Inc., successor

by merger to Wells Fargo Financial Texas, Inc.’s Motion to Dismiss (Dkt. #24) be granted.
     . Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that Defendant Wells Fargo USA Holdings, Inc., successor by

merger to Wells Fargo Financial Texas, Inc.’s Motion to Dismiss (Dkt. #24) is GRANTED, and

Plaintiffs’ claims are DISMISSED WITH PREJUDICE.


        So ORDERED and SIGNED this 9th day of April, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE
